DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21, 23-29, 31-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toporek et al. (US 2018/0154086 A1).
With regard to claim 16, Toporek discloses A data collection device (Fig. 6, element 23) comprising: a distal end (open end at 24), the distal end being open to allow the data collective device to be mounted on a rotatable dose setting dial  (12) of a medicament administration device; a proximal end (near 22a), the proximal end being closed; a light source ([0110]) configured to project light from the distal end of the data collection device; and an optical sensor ([0110], [0113], [0122], Fig. 7e, element 51), wherein when the data collection device is mounted on the dose setting dial of the medicament administration device (see Fig. 6), the light source is configured to illuminate a portion of a surface of at least one outward radial protrusion (disk 249) extending beyond an external surface of an external housing of the medicament administration device (see disk 249 that has a larger diameter than that of the drug delivery device housing), wherein the at least one outward radial protrusion is part of a dial sleeve of the medicament administration device located partially inside the external housing of the medicament administration device and configured to rotate when a dose is dialed ( dial sleeve 12 and the rotating element seen distal of element 12 in Fig. 6 are located within the medicament administration device, [0122], [0150], element 249 rotates when a dose is dialed), and wherein the optical sensor is configured to receive light reflected by at least relatively reflective regions disposed on the surface of the at least one outward radial protrusion of the dial sleeve ([0122], [0150]).
With regard to claim 17, Toporek discloses wherein when the data collection device is mounted on the dose setting dial (see Fig. 6), the distal end of the data collection device faces the at least one outward radial protrusion of the dial sleeve (249).
With regard to claim 18, Toporek discloses wherein the data collection device comprises an electronics assembly comprising the light source and the optical sensor ([0101]).
With regard to claim 19, Toporek discloses wherein the electronics assembly comprises a processor (242) configured to receive signals from the optical sensor and to detect an occurrence of a medicament delivery from the medicament administration device ([0152]).
With regard to claim 20, Toporek discloses wherein the processor is configured to receive signals from the optical sensor and to determine an amount of rotation of the dial sleeve of the medicament administration device ([0101], [0108], the language configured to implies that the processor must only be capable of performing the recited function. Therefore the processor in this case is capable of receiving signals from the optical sensor [0152] and is capable of determining an amount of rotation [0101], [0108]).
With regard to claim 21, Toporek discloses wherein the data collection device is configured to determine a dialed dose (the claimed language configured to only implies that the data collection device is capable of determining a dialed dose, [0082], [0101], [0108]).
With regard to claim 23, Toporek discloses A medicament administration device comprising: a housing (Fig. 2, element 10) having a proximal end and a distal end; a rotatable dial sleeve (23/12) located partially inside the housing, the rotatable dial sleeve having a proximal end and a distal end; and a dose setting dial (dial is the helical element distal of 12 connected to 12 for setting a dose in Fig. 6) coupled via a clutch (element 12) to the proximal end of the dial sleeve, wherein the dial sleeve comprises at least one outward radial protrusion (249) arranged between the proximal end of the housing and the dose setting dial (249 is located at a proximal end of a dose dial sleeve).
With regard to claim 24, Toporek discloses wherein the at least one outward radial protrusion of the dial sleeve extends beyond an external surface of the housing (249, see Fig. 6).
With regard to claim 25, Toporek discloses wherein the at least one outward radial protrusion of the dial sleeve comprises a relatively reflective portion formed on a surface of the at least one outward radial protrusion of the dial sleeve ([0122]).
With regard to claim 26, Toporek discloses wherein the relatively reflective portion is formed on a proximal surface of the at least one outward radial protrusion of the dial sleeve ([0122]).
With regard to claim 27, Toporek discloses wherein the at least one outward radial protrusion of the dial sleeve comprises a plurality of teeth ([0122], 249 is a slotted disk, therefore the portion between slots could be considered teeth).
With regard to claim 28, Toporek discloses wherein the teeth comprise relatively reflective portions formed on a surface of the teeth ([0122]).
With regard to claim 29, Toporek discloses wherein the at least one outward radial protrusion of the dial sleeve is an annular flange (249 could be considered a flange as it extends radially outward as shown in Fig. 7e).
With regard to claim 30, Toporek discloses wherein the dial sleeve and the dose setting dial are configured to be rotationally coupled during dose setting of the medicament administration device and to be rotationally decoupled during dose dispensing of the medicament administration device ([0076], [0092], [0095], language of configured to implies functional language the dose setting dial and sleeve only need to be capable of being coupled and decoupled from each other. Because both elements are taught by Toporek, the claimed limitations are met).
With regard to claim 31, Toporek discloses A system comprising: housing (Fig. 2, element 10) having a proximal end and a distal end; a rotatable dial sleeve (23/12) located partially inside the housing, the rotatable dial sleeve having a proximal end and a distal end; and a dose setting dial (dial is the helical element distal of 12 connected to 12 for setting a dose in Fig. 6) coupled via a clutch (element 12) to the proximal end of the dial sleeve, wherein the dial sleeve comprises at least one outward radial protrusion (249) arranged between the proximal end of the housing and the dose setting dial (249 is located at a proximal end of a dose dial sleeve); and a data collection device (20) configured to be mounted on the dose setting dial of the medicament administration device (see Fig. 6) a distal end (open end at 24), the distal end being open to allow the data collective device to be mounted on a rotatable dose setting dial  (12) of a medicament administration device; a proximal end (near 22a), the proximal end being closed; a light source ([0110]) configured to project light from the distal end of the data collection device; and an optical sensor ([0110], [0113], [0122], Fig. 7e, element 51), wherein when the data collection device is mounted on the dose setting dial of the medicament administration device (see Fig. 6), the light source is configured to illuminate a portion of a surface of at least one outward radial protrusion (disk 249) extending beyond an external surface of an external housing of the medicament administration device (see disk 249 that has a larger diameter than that of the drug delivery device housing), wherein the at least one outward radial protrusion is part of a dial sleeve of the medicament administration device located partially inside the external housing of the medicament administration device and configured to rotate when a dose is dialed ( dial sleeve 12 and the rotating element seen distal of element 12 in Fig. 6 are located within the medicament administration device, [0122], [0150], element 249 rotates when a dose is dialed), and wherein the optical sensor is configured to receive light reflected by at least relatively reflective regions disposed on the surface of the at least one outward radial protrusion of the dial sleeve ([0122], [0150]).
With regard to claim 32 and 33, Toporek discloses wherein when the data collection device is mounted on the dose setting dial (see Fig. 6), the distal end of the data collection device faces the at least one outward radial protrusion of the dial sleeve (249).
With regard to claim 34, Toporek discloses wherein: the data collection device comprises an electronics assembly comprising the light source and the optical sensor ([0101]), the electronics assembly comprises a processor configured to receive signals from the optical sensor and to detect an occurrence of a medicament delivery from the medicament administration device ([0152]), and the processor is configured to receive signals from the optical sensor and to determine an amount of rotation of the dial sleeve of the medicament administration device, and the data collection device is configured to determine a dialed dose ([0101], [0108], the language configured to implies that the processor must only be capable of performing the recited function. Therefore the processor in this case is capable of receiving signals from the optical sensor [0152] and is capable of determining an amount of rotation [0101], [0108]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toporek et al. (US 2018/0154086 A1) in view of Blei et al. (US 2017/0304546). 
With regard to claim 22 and 35, Toporek discloses the claimed invention except for infrared lights. 
Blei teaches a similar device and further teaching that LED lights might be substituted with infrared ([0052]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Toporek with the infrared lights as taught by Blei because substitution of one light source for another is well known in the art and does not alter the overall function of the device ([0052]). 
Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783